Title: Virginia Delegates to Benjamin Harrison, 16 July 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir,
Philadelphia July 16. 1782

We had the honor of receiving your Excellencys Letter of the 6th., together with one of the same date from the Clerk of the Council, enclosing the Resolutions of the Assembly on the Supplies requested from his most Christian Majesty.
The Resolutions we immediately transmitted to the minister of France.
We shall inform your Excellency from time to time, of the proceedings of the several Legislatures touching the seizure of british Goods. That of N. Jersey has lately passd an Act for this purpose.
It gives us very great pleasure to be informd, that an effective Law is at length passd, not only for the good of the Service, but because, tho’ many other States are equally deficient without equal reason, yet the whole odium is centerd upon Virginia.
We have informd the Delegates of S. Carolina, of what your Excellency mentions. Those of N. Carolina are not here. Still we are without any intelligence from Europe or the Islands. Genl. Washington & Count Rochambau are at present in this City, to consult on the operations of the Campaign.
There is a report here from N. York that the Enemy have evacuated & burnt Charles-town, & sent the garrison to the W. Indies. Sir Guy Carelton is so desirous of retreiving the Soldiers we have taken, that he offers, if we will exchange them for Seamen, to stipulate that they shall not serve against the United States during twelve months. But he will find this artifice, somewhat too shallow for his purpose. Lippencut is not, nor is it expected he will be, given up.
We have the honor to be, with great respect, Yr. Excellency’s most obedient & most humbl. Servts.
Theok: Bland jrA. Lee
